

Exhibit 10.2
 
STOCK PURCHASE AGREEMENT
 
             THIS STOCK PURCHASE AGREEMENT (the “Purchase Agreement”) is made
and entered into as of December 29, 2010, by and between ZBB Energy Corporation,
a Wisconsin corporation (“ZBB”), and [________] (“Purchaser”).
 
ARTICLE 1 - SALE OF STOCK
 
Section 1.1    Sale of Stock.  Subject to the terms and conditions of this
Purchase Agreement, on the date hereof ZBB agrees to issue and sell to
Purchaser, and Purchaser agrees to purchase from ZBB, [________] shares of ZBB’s
Common Stock (the “Stock”) at a purchase price of $0.91 per share for an
aggregate purchase price of $[________].
 
Section 1.2    Closing.  Purchaser shall purchase the Stock at a closing that
shall occur at a mutually agreed upon date following receipt of clearance from
NYSE Amex for issuance of the Stock.  At the closing, Purchaser will pay the
purchase price for the Stock to ZBB and ZBB will deliver to Purchaser a
certificate representing the Stock being purchased by Purchaser hereunder.
 
ARTICLE 2 - REPRESENTATIONS AND WARRANTIES OF ZBB
 
ZBB hereby represents and warrants to Purchaser as follows:
 
Section 2.1    Organization  ZBB is a corporation duly organized, validly
existing and in good standing under the laws of the State of Wisconsin.
 
Section 2.2    Valid Issuance of Common Stock. The Stock is duly authorized,
validly issued, fully paid and non-assessable and is free and clear of all liens
and encumbrances other than restrictions on transfer imposed by applicable
securities laws.
 
Section 2.3    Authority.  ZBB has all requisite corporate power and authority
to enter into this Purchase Agreement and to consummate the transactions
contemplated hereby.  This Purchase Agreement has been duly executed and
delivered by ZBB, and constitutes the valid and binding obligation of ZBB,
enforceable in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity. 
 
ARTICLE 3 - REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to ZBB as follows:
 
Section 3.1    Authority.  Purchaser has all requisite power and authority to
enter into this Purchase Agreement and to consummate the transactions
contemplated hereby.  This Purchase Agreement has been duly executed and
delivered by Purchaser, and constitutes the valid and binding obligation of
Purchaser, enforceable in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity.
 

--------------------------------------------------------------------------------


 
Section 3.2    Purchase Entirely for Own Account.  The Stock is being acquired
by Purchaser for investment for Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and Purchaser has no present intention of selling, granting any participation
in, or otherwise distributing the same.  Purchaser further represents that he
does not presently have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant any participation with respect to any of
the Stock.
 
Section 3.3    Investment Experience.  Purchaser is an “accredited investor” as
defined in Rule 501(a) under the Securities Act of 1933, as amended (the
“Securities Act”).  Purchaser is aware of ZBB’s business affairs and financial
condition and has had access to and has acquired sufficient information about
ZBB to reach an informed and knowledgeable decision to acquire the Stock. 
Purchaser has such business and financial experience as is required to give him
the ability to protect his own interests in connection with the purchase of the
Stock.
 
Section 3.4    Ability to Bear Risk.  Purchaser is able to bear the economic
risk of his investment in the Stock for an indefinite period of time and
Purchaser understands that the Stock has not been registered under the
Securities Act and cannot be sold unless subsequently registered under the
Securities Act or an exemption from such registration is available.  Purchaser
acknowledges that he could bear a complete or significant loss of his investment
in the Stock.
 
Section 3.5    Access to Information.  Purchaser has had an opportunity to ask
questions and receive answers concerning the terms and conditions of the
offering of Stock and has had full access to such other information concerning
ZBB as Purchaser has requested.
 
Section 3.6    Restricted Securities.  Purchaser understands that the Stock is
“restricted” under applicable U.S. federal and state securities laws inasmuch as
it is being acquired from ZBB in a transaction not involving a public offering
and that, pursuant to these laws and applicable regulations, Purchaser must hold
the Stock indefinitely unless it is registered with the Securities and Exchange
Commission (the “SEC”), and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.  Purchaser
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including the timing
and manner of sale, the holding period for the Stock, and on requirements
relating to ZBB which are outside of Purchaser’s control, and which ZBB is under
no obligation and may not be able to satisfy.  In this connection, Purchaser
represents that he is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.
 
Section 3.7    Legends.  Purchaser understands that the Stock, and any
securities issued in respect thereof or exchange therefor, may bear the
following legends:
 
2

--------------------------------------------------------------------------------


 
(a)         “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  THESE SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.”
 
(b)        Any legend required by the Blue Sky laws of any state to the extent
such laws are applicable to the shares represented by the certificate so
legended.
 
ARTICLE 4- MISCELLANEOUS
 
Section 4.1    Transfers in Violation of Purchase Agreement.  Any transfer or
attempted transfer of any Stock in violation of any provision of this Purchase
Agreement shall be null and void, and ZBB shall not record such transfer on its
books or treat any purported transferee of such Stock as the owner of such
securities for any purpose.
 
Section 4.2    Governing Law.  This Purchase Agreement shall be governed in all
respects by the laws of the State of Wisconsin (without reference to its
conflicts of laws principles).
 
Section 4.3    Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto; provided, that the rights of Purchaser under this Purchase
Agreement shall not be assignable except in connection with a transfer of Stock
expressly permitted by the terms of this Purchase Agreement.
 
Section 4.4    Entire Agreement.  This Purchase Agreement constitutes the full
and entire understanding and agreement among the parties with regard to the
subjects hereof and thereof.
 
Section 4.5    Remedies.  Each of the parties to this Purchase Agreement will be
entitled to enforce its rights under this Purchase Agreement specifically, to
recover damages and costs (including reasonable attorneys’ fees) caused by any
breach of any provision of this Purchase Agreement and to exercise all other
rights existing in its favor.
 
Section 4.6    Counterparts.  This Purchase Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Purchase Agreement as of the
day and year set forth in the first paragraph hereof.

 

 
ZBB ENERGY CORPORATION
     
  By:
   
  Name: 
Eric Apfelbach
   
  Title:
President and CEO
     
Address:
     
N93 W14475 Whittaker Way
 
Menomonee Falls, WI 53051
 
Attn: Scott Scampini
         
Purchaser
         
Signature of Purchaser
         
Title, if Purchaser is an entity
     
Address:
               

 
4

--------------------------------------------------------------------------------

